Title: To Alexander Hamilton from David Strong, 22 August 1799
From: Strong, David
To: Hamilton, Alexander


          
            Sir,
            D’Etroit 22d August 1799.
          
          I have the pleasure of acknowledging the receipt of yours under date of 21. of June.
          The Powder ordered for this Post has not arrived but look for it daily, and I hope with you that other objects of Supply will be Spedily attended to.
          The ferment supposed to have existed in the minds of the Indians I believe has in a great measure subsided, perhaps owing more to the approaching delivery of their annual presents than any other cause.
          I enclose you the Returns of this Post for July 1799.
          I am Sir with regard, Your obedient Servant
          
            D. Strong,  Lt. Colo.
            Comdt. 2d. Rgt.
          
          Alexr. Hamilton Esqr. Major & Inspector General of the Armies of the United States
        